                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Kenneth Syncere Rivera, a/k/a Kenneth D. )
Rivera, a/k/a Kenneth Rivera,            )
                                         )         Civil Action No. 8:19-cv-00718-JMC
                        Plaintiff,       )
                                         )                        ORDER
               v.                        )
                                         )
Bryan Stirling, and South Carolina       )
Department of Corrections,               )
                                         )
                       Defendant.        )
____________________________________)

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 11, 2019 (ECF No. 28). The court ACCEPTS the

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Defendants Bryan Stirling and the South Carolina Department of Corrections’

(“SCDC”) Motion for Judgment on the Pleadings (ECF No. 17) for failure to state a claim on

which relief may be granted.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       On October 29, 2018, Plaintiff, proceeding pro se, commenced this 42 U.S.C. § 1983

action against Defendants. (ECF No. 1 at 1.) Defendants removed the action from the Richland

County Court of Common Pleas on March 11, 2019, (ECF No. 1) and filed a Motion for

Judgment on the leadings on May 2, 2019 (ECF No. 17). The next day, the Magistrate Judge

entered a Roseboro1 Order, advising Plaintiff of the procedures and the consequences of failing

to adequately respond to Defendants’ Motion. (ECF No. 18.) On May 20, 2019, the Clerk of the


1 In Roseboro v. Garrison, the United States Court of Appeals for the Fourth Circuit held that
district courts are required to provide pro se litigants with an explanation of summary judgment
procedures. 528 F.2d 309, 310 (4th Cir. 1975).
                                               1
United States District for the District of South Carolina docketed Plaintiff’s Response in

Opposition to the Motion. (ECF No. 26.)

       On June 11, 2019, the Magistrate Judge entered her Report. (ECF No. 28.) The Report

recommends granting Defendants’ Motion for Judgment on the Pleadings (ECF No. 17) for

failure to state a claim on which relief may be granted under 42 U.S.C. § 1983 because neither

Defendant is a “person” pursuant to § 1983, and Plaintiff has not met his burden to establish a §

1983 supervisory liability claim. (ECF No. 28 at 7-10 (citing Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989); Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994); Nelson v. Lexington

Cty. Det. Ctr., No. 8:10-cv-2988-JMC, 2011 WL 2066551 (D.S.C. May 26, 2011).)

                                II. STANDARD OF REVIEW

       The Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02

for the District of South Carolina. The Magistrate Judge makes only a recommendation to this

court, which has no presumptive weight. The responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is

charged with making a de novo determination of those portions of the Report to which specific

objections are made. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). The court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. See U.S.C. § 636(b)(1).

                                       III. DISCUSSION

       On June 11, 2019, the Magistrate Judge notified the parties of their right to file objections

by June 25, 2019. (ECF No. 28.) Neither of the parties filed any objections to the Report by this

date. In the absence of objections to the Report, this court is not required to provide an

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.



                                                 2
1983). Rather, “in the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific, written objections to a report results in a party’s waiver of

the right to appeal from the judgment of a district court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985). Accordingly, since none of the parties

filed any objections to the Report, and the court observes no clear error on the face of the record,

the court accepts the Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds the

Report provides an accurate summary of the facts and law and does not contain clear error.

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

28) and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS the Defendants’ Motion for Judgment on the Pleadings (ECF No. 17).

       IT IS SO ORDERED.




                                                               United States District Judge
July 12, 2019
Columbia, South Carolina




                                                 3
